Citation Nr: 0639850	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  03-29 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to restoration of a 60 percent evaluation for 
atrial fibrillation, status post permanent pacemaker.

2.  Entitlement to an increased evaluation for atrial 
fibrillation, status post permanent pacemaker, currently 
rated 30 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO), which decreased the disability 
evaluation for the veteran's service-connected heart disorder 
from 60 percent to a 30 percent rating, effective in July 
2002. 

This case was previously before the Board and, in May 2000, 
it was remanded to the RO for further development.  The case 
has since been returned to the Board and is now ready for 
appellate review.


FINDING OF FACT

Examinations have shown improvement in the disability picture 
associated with the veteran's service-connected atrial 
fibrillation; the service-connected atrial fibrillation does 
not result in more than one episode of acute congestive heart 
failure or workload of greater than 3 METs but not greater 
than 5 METs that results in dyspnea, fatigue, angina, 
dizziness or syncope as could be measured objectively or 
estimated based on physical exertion; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 60 percent disability 
rating for atrial fibrillation, status post permanent 
pacemaker, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.344, 4.7, and Part 4, Code 7015 
(2006).

2.  The criteria for a rating in excess of 30 percent for 
atrial fibrillation, status post permanent pacemaker, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, and Part 4, Code 7015 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2003 and June 2006; 
rating decisions in February 2002 and April 2002, a statement 
of the case in July 2003; and a supplemental statement of the 
case in October 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the July 2006 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

The issue before the Board concerns, in part, the veteran's 
claim that a 60 percent rating should be restored for his 
service-connected heart disorder.  The veteran was previously 
assigned a 60 percent disability rating for his heart 
disorder by an RO rating action dated in December 1999 
pursuant to the criteria under Diagnostic Code 7015.  That 
increase was effective November 6, 1999.  A February 2002 
rating decision proposed to reduce the veteran's rating to 30 
percent.  An April 2002 reduced the veteran's rating to 30 
percent, effective July 1, 2002.

Under Diagnostic Code 7015, for atrioventricular block, an 
evaluation of 10 percent disabling is warranted where a 
workload of greater than 7 METS but not greater than 10 METS 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or where continuous medication or a pacemaker is required.  A 
30 percent evaluation will be assigned where a workload of 
greater than 5 METS but not greater than 7 METS results in 
dyspnea, fatigue, angina, dizziness, or syncope, or where 
there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray.  A 60 percent 
evaluation is warranted where a workload of greater than 3 
METS but not greater than 5 METS results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; where there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  And a 100 percent disability evaluation is 
warranted for chronic congestive heart failure, or where a 
workload of 3 METS or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or where there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104.

Reexamination disclosing improvement in disabilities that 
have not become stabilized and have not been rated at the 
same level for five years or more, will warrant reduction in 
rating.  See 38 C.F.R. § 3.344(c).  In this case, the veteran 
was assigned a 60 percent rating effective November 6, 1999, 
and was reduced to 30 percent, effective July 1, 2002.

Upon review of the evidence of record, the Board concludes 
that the totality of the evidence demonstrates clinical 
findings indicating improvement in the severity of the heart 
condition and that a reduction to a 30 percent evaluation 
under Diagnostic Code 7015 was warranted.  The Board notes 
that in December 1999, the RO assigned a 60 percent 
evaluation on the basis of a November 1999 VA examination 
and, specifically, on a finding that the veteran had weakness 
and intermittent flutter secondary to the service-connected 
irregular heart rate with an estimated workload of 5 METS.  
The Board finds that clinical findings on a VA examination 
afforded the veteran in January 2001 when compared to the 
November 1999 VA examination reveal that the service-
connected heart disorder had improved.  On that latter 
examination, the veteran denied any symptoms of chest pain or 
orthopenea (difficulty breathing except in an upright 
position).  He did relate shortness of breath on exertion but 
said that he was capable of pursuing most of his daily 
activities.  It was noted on examination that overall left 
ventricular systolic function appeared normal with an 
estimated ejection fraction greater than 55 percent.  
Exercise testing demonstrated a workload of 10.1 METS.  
Findings of improvement are also indicated by VA outpatient 
treatment records which note in October 2000 that the veteran 
denied problems with heart racing, palpations, chest pain, or 
shortness of breath.  

In sum, clinical findings sufficient to sustain a 60 percent 
evaluation for the veteran's service-connected heart disease 
were not demonstrated on the VA examination in January 2001.  
Here, the preponderance of the evidence supports a finding 
that there was an improvement in the veteran's service-
connected heart impairment.  Consequently, the reduction in 
the veteran's disability evaluation was proper.  

Furthermore an evaluation greater than the currently assigned 
30 percent rating is not supported by the current evidence 
including the veteran's most recent VA examination in June 
2006.  When examined by VA in April 2004, it was noted by the 
veteran's examiner that his pacemaker was working.  The 
diagnoses included cardiac arrhythmia, history of 
atrioventricular block and atrial fibrillation, and mild 
hypertension.  The examiner commented that his estimation of 
the veteran's METS in August of the previous year was 8-9 and 
that the present METS were also 8-9.  When examined in June 
2006, it was noted by the examiner that the veteran did not 
have a history of syncope, fatigue, angina, or dizziness and 
only a history of dyspnea on severe exertion.  The examiner 
found that exercise testing was medically contraindicated 
because of degenerative disc disease of the lumbar spine.  He 
estimated the veteran's level of activity resulting in 
dyspnea, angina, dizziness, or syncope as more than 5 up to 7 
METS.  He noted that the veteran could walk two blocks 
slowly.  He further stated the veteran's left ventricular 
ejection fraction was not 50 percent or less.

Having identified no symptomatic condition in the competent 
medical evidence of record warranting an evaluation greater 
than the current 30 percent rating, in the opinion of the 
Board, the veteran's atrial fibrillation disorder does not 
justify an increased rating.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt rule does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).




ORDER

Restoration of a 60 percent evaluation for atrial 
fibrillation, status post permanent pacemaker is denied.

An increase evaluation for atrial fibrillation, status post 
permanent pacemaker, currently rated 30 percent disabling is 
denied.


_________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


